This is well certified, though not in the mode prescribed by the act of Congress. That act is only affirmative, and does not abolish such modes of authentication as were used here before it passed, and this was the usual mode before that act; but the plaintiff must swear that he has not the original in his possession or power (360) before he can give the copy in evidence.
In the further progress of the cause the plaintiff offered in evidence some acts of the General Assembly of Virginia, copies of which were certified by the clerk of the House of Delegates, and he was certified by the Governor to be the clerk of that House, and the proper officer to certify the proceedings of the Legislature. *Page 279